UNITED STATES DISTRICT COJURT
SOUTHERN DISTRICT OP -NE1A YORK
                                                      -X


 UNITED STATES OF AMERIC)\                                       CONSENT TO PROCEED BY
                                                                 VIDECLQR TELE CONFERENCE
                       -agauist-

                                                                 7:21-cr-00310
Jason Plummer
                       Defendant(sf).
                                                      -X


Defendant Jason Pl-ummcr liereby] voluntarily consents to participate in the following proceeding
via B videoconferencing or       esleconfex-eticing:


D Initial Appearance Before {i Judicial Officer

        Arraignment (Note: If on 'elony Information, Defendant Must Sign Separate Waiver of
        Indictment Fomi)

        Guilty Plea/Change ofPle^ Hearing


D Bail/Detention Hearing

D Conference Before a Judic al Officer - Assignment of Counsel




/ .^ f ^. '^ 'y- ~^. v

Defendant's Signature                                  efej^nt's Counsels Signature
(Judge may obtain verbal consent |on
Record and Sign for Defendant)

^U^^A) "TL^M^^^                                                ri\j FL fi^c&s-^u m,^<{
Print Defendant's Name                               Print Counsel's Name


                                                                               ^-
This proceeding was conducted b^j^ reliable video ,oi- telephone conferencing'fechnology.

       ^/^<r/2.\
Date                                                -V.Sr^'fstrict Ju'dge/U.S. Magisti-ate Judge
